J-S84001-18

                             2019 PA Super 106



IN RE: B.J.Z.                                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.Z., FATHER
                                                     No. 2471 EDA 2018


                Appeal from the Decree Entered July 24, 2018
                In the Court of Common Pleas of Bucks County
                   Orphans' Court at No(s): CV-2017-A9116


IN RE: N.M.Z.                                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.Z., FATHER
                                                     No. 2494 EDA 2018


                Appeal from the Decree Entered July 24, 2018
                In the Court of Common Pleas of Bucks County
                     Orphans' Court at No(s): 2017-A9116


IN RE: C.J.Z.                                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: J.Z., FATHER
                                                     No. 2496 EDA 2018


                Appeal from the Decree Entered July 24, 2018
                In the Court of Common Pleas of Bucks County
                   Orphans' Court at No(s): CV-2017-A9115

BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOTT, P.J.E.

OPINION BY BENDER, P.J.E.:                           FILED APRIL 04, 2019

      J.Z. (“Father”) appeals from the July 18, 2018 decrees that were entered

on the docket on July 24, 2018, granting the petitions filed by the Buck’s

County Children and Youth Services Agency (Agency) to involuntarily

terminate Father’s parental rights to B.J.Z. (born in November of 2013), C.J.Z.
J-S84001-18



(born in August of 2011), and N.M.Z. (born in November of 2009) (collectively

“Children”).1,2 After review, we affirm.

       The trial court provided the following factual and procedural background

of this case, stating:

       The Agency first received a referral regarding this family in 2009
       when the oldest child, N.M.Z.[,] was born and tested positive for
       methadone. The Agency was concerned at that time with Mother’s
       level of drug treatment compliance.4 In-home services were
       provided and that Agency referral was closed in 2011, several
       months prior to C.J.Z.’s birth.

          4 Just prior to N.M.Z.’s birth, Mother had involvement with
          the Agency regarding another child whom she voluntarily
          relinquished. That child was later adopted.

          The family’s case was reopened on January 29, 2013, due to
       ongoing concerns as to [] Children being inadequately supervised,
       the condition of the home, substance abuse by the parents, []
       Children not be[ing] appropriately dressed, and C.J.Z. being
       developmentally delayed. General protective services were in
       place at the time of B.J.Z.’s birth in 2013. A family service plan
       was created and the Agency provided services to assist the family
       during the next three (3) years. However, as a result of the
       parents’ noncompliance with the requirements of the support
       housing program, they were evicted from their home. Following
       the eviction the family moved to a hotel. A voluntary placement
       with the Agency agreement for the Children was signed by the
       parents in August 2016, when the parents could no longer pay for
       the hotel and became homeless.

____________________________________________


1 These appeals were consolidated sua sponte by per curiam order of this
Court, as all of these matters involve related parties and issues. Order,
9/19/18.

2The parental rights of Children’s mother, D.V. (“Mother”), were terminated
by separate decrees entered on the same date. Mother has also filed appeals,
which are addressed in a separate memorandum at Nos. 2499 EDA 2018,
2505 EDA 2018, and 2506 EDA 2018.

                                           -2-
J-S84001-18


             [] Children were adjudicated dependent on September 2,
       2016 by Order signed by Judge Mellon of this bench, and all 3
       Children have remained in the custody of the Agency since that
       time. Both parents have failed to adequately comply with the
       Permanency Placement Plans that were implemented.             On
       November 6, 2017, the Agency filed the subject Petitions for the
       Involuntary Termination of Father’s Parental Rights under § 2511
       (a)(2), (5), and (8). On August 17, 2018, Father filed a timely
       appeal of our July 18, 2018 Decrees in the Superior Court.

Trial Court Opinion (TCO), 9/26/18, at 2-3 (citations to record omitted).3

       On appeal, Father presents the following issues for our review:

        1. Did the [t]rial [c]ourt commit reversible [error] by permitting
           the court appointed counsel for … [C]hildren to make hearsay
           statements on the record of [] [C]hildren’s wishes over
           [Father’s] objections and by considering such statements as
           evidence thus violating P[a.] Rules of Evidence 802 and
           denying [Father] due process of law?

        2. Did the [t]rial [c]ourt commit reversible error by refusing to
           hear … [C]hildren’s testimony and denying [Father] the right
           to question [] [C]hildren when the court had permitted
           hearsay testimony of [] [C]hildren through their court
           appointed counsel in violation of P[a.] Rules of Evidence 802
           and [Father’s] right to due process of law?

        3. Did [the Agency] fail to meet the requirements of 23 Pa.C.S.[]
           § 2511(a)(2)[,] (5)[,] and (8) and [the Agency] has not
           produced clear and convincing evidence that the minor
           [C]hildren were not bonded, that the termination of [F]ather’s
           parental rights would best serve the needs and welfare of []
           Children[,] nor that he is unable to remedy the issue that
           caused [] [C]hildren [to] be taken into care?

Father’s brief at 4.


____________________________________________


3 We note that a guardian ad litem (“GAL”), Emily Ward, Esq., and a child
advocate, Linda Shick, Esq., were appointed to represent the best interests
and the legal interests of Children. Both attorneys participated in the
termination hearing and filed briefs in this appeal.

                                           -3-
J-S84001-18


      With regard to the first two issues raised by Father, he claims that the

court erred by allowing statements made by the two oldest Children into

evidence by way of statements to the court made by Children’s legal-interests

attorney.   Father asserts that because the court never spoke directly to

Children or allowed Father to question Children during the court proceeding,

the court therefore relied on inadmissible hearsay in rendering its decision.

      In its opinion, the trial court states that it “believe[s] that the issue of

whether [] Children’s legal[-]interests counsel may speak on their behalf is an

issue of first impression at the trial court level in the Commonwealth….” TCO

at 6. The court explained:

             This [c]ourt has given a great deal of thought to this issue.
      We have extensively considered the [In re: Adoption of L.B.M.,
      161 A.3d 172 (Pa. 2017),] opinion which mandated the utilization
      of child[-]directed legal counsel in certain cases, but provided no
      guidance as to the logistical means of incorporating [] Children’s
      wishes into the record. We considered the use of the word
      “express” in the L.B.M. opinion, which we find has significant
      meaning regarding counsel’s role in relaying [] Children’s desires.
      We also considered statutory law applicable to Dependency Court
      at 42 Pa.C.S. § 6311 and Rule 1154 of Dependency Court[,] which
      is found in 237 Pennsylvania Code, which, while not binding in
      Orphans’ Court, we find to be persuasive and logical.

            Accordingly, we held that there exists a rebuttable
      presumption against children having to testify and suffer the
      associated trauma in proceedings such as this, whether it is in
      open court or in chambers, or in the presence of attorneys,
      subjected to cross-examination. This [c]ourt held that it is
      permissible for the legal[-]interests counsel to advise the [c]ourt
      regarding [] Children’s wishes, to the extent that those wishes can
      be ascertained. We permitted adverse counsel to argue against
      the weight of the legal[-]interests counsel’s expression of []
      Children’s wishes based on relevant factors such as, but not
      limited to, diminished capacity of a child, the mental health status

                                      -4-
J-S84001-18


     of a child, the emotional maturity status of a child, and the legal[-
     ]interests counsel’s alleged failure to establish a sufficient basis
     for ascertaining the respective Child’s preferred outcomes. This
     [c]ourt gave the evidence offered and expressed as to []
     Children’s wishes the weight to which it was deemed entitled
     under the circumstances of this particular case.

          At the hearing, [] Children’s legal[-]interests counsel shared
     her encounters with B.J.Z., C.J.Z., and N.M.Z. We provide,
     verbatim, excerpts from the record as follows:

           [N.M.Z.] I was able to have a pretty good
           conversation with...did he understand why he was
           living with the [foster family,] did he understand why
           he only visited with his parents...--how he would like
           things to continue.

           [C.J.Z.] I was able to have that same conversation
           with, ... he answered me appropriately. [C.J.Z.]...he
           seemed to understand within that framework.

     (N.T. 1/30/2018, pp. 194-195).

           On her second visit, legal[-]interests counsel met with each
     Child individually. While it was difficult to have a conversation
     with the youngest due to his age and maturity level, the other two
     Children participated in conversation and understood the
     ramifications of their desires as expressed to their legal[-
     ]interests counsel.

           [W]e talked about...what [] parents’ rights are, and
           we talked about what...this hearing was about
           whether or not their parents were going to be allowed
           to keep those rights, because the [c]ourt was going to
           determine whether or not they were doing a good job
           at that. Since it affected them, [the Judge] would
           want to know what they would want to have happen.
           And I told them that their parents had all kind of rights
           to decide where they go to school, if they go to church,
           what clothes they wear, if their hair gets cut, what
           doctors they see, if they sign up for soccer. I went
           through a long list[] of things that parents get to
           do...they know that they’ve been in foster care for a
           number of years, and they know that their parents

                                     -5-
J-S84001-18


           have not been doing those things, and they know that
           the [foster parents] are now doing those things.

           We talked about...what they want me to tell you...[.]
           They both know you’re supposed to tell the truth.

           They both...had an understanding...of the seriousness
           [and that] it was not a fun meeting. It was not a
           playful meeting. I was very serious with them. They
           both looked at me in the eye when they talked to me,
           and I think I have a good perception of what—what
           both of them want me to tell you.

     (N.T. 1/30/2018, pp. 196-199).

           [] Children’s legal[-]interests counsel shared additional
     insights and represented that [] Children very much want to stay
     with their foster parents, even if they do not see their parents for
     a potentially long period of time. [] Children feel “safe and happy”
     with the foster family, and even though they love their mother
     and father, they know their parents have not taken appropriate
     care of them and are still unable to do so at this time.

            “[A] child’s legal interests...are synonymous with the child’s
     preferred outcome...[.]” In re Adoption of L.B.M., 161 A.3d at
     174.     Here, we heard from all counsel and appreciate the
     compelling arguments offered in response to the issue of hearsay
     as it relates to the representations of [] [C]hildren’s legal[-
     ]interests counsel. We do not believe that the Supreme Court of
     Pennsylvania would mandate that children in these hearings must
     testify under the rationale that it would otherwise be permitting
     inadmissible hearsay.         Such a decision would likely cause
     additional distress and long-lasting, if not permanent, emotional
     impact on children. Such a mandate appears inconsistent with
     the Supreme Court’s directive in the L.B.M. case[,] which imposes
     the utilization of child[-]directed legal counsel.

           Accordingly, it is logical that the trial court may hear and
     rely, to the extent the court deems appropriate, [on] the
     representations of the child through their legal[-]interests
     counsel. In the instant matter, based on the above analysis and
     considerations,    we     accepted     legal[-]interests  counsel’s
     representations to the [c]ourt. Counsel represented that []
     Children, particularly the older two, seven (7) and eight (8) years

                                     -6-
J-S84001-18


      old, understood the nature of the relevant proceedings as well as
      the ramifications of the potential determination that the
      termination of their parents’ parental rights was appropriate
      pursuant to § 2511(a) and in their best interest pursuant to §
      2511(b). Counsel was confident that the older Children clearly
      and unequivocally expressed their desired outcome. We heard no
      basis for discrediting or diminishing the weight of legal[-]interests
      counsel’s representations. Based on the above analysis, we
      submit there is no merit to [Father’s] first two matters complained
      of on appeal.

TCO at 6-9 (some citations to record omitted).

      We agree with the trial court’s position on Father’s first two issues. In

addition to the court’s reliance on the L.B.M. case, “we note that testimony

as to what a child tells other people is admissible in order to establish that

child’s mental state at the time he or she made the comment.” In re Child

M., 681 A.2d 793, 800 (Pa. Super. 1996).        The Child M. case involved a

termination of a mother’s parental rights, wherein the mother questioned

whether the trial court erred “by admitting hearsay statements of the child

into evidence and by refusing to require the child to testify….” Id. at 796.

This Court declined to create a requirement that “would entitle a natural

parent to force an abused child to testify in an involuntary termination

proceeding.”   Id. at 798.   Moreover, this Court agreed that mental health

professionals, caseworkers, and the foster parents could testify about their

direct observations of the child’s conduct. Furthermore, the Child M. opinion

provided that “testimony as to what a child tells other people is admissible in

order to establish that child’s mental state at the time he or she made the

comment.” Id. at 800.

                                      -7-
J-S84001-18


      Additionally, in In re B.L.L., 787 A.2d 1007 (Pa. Super. 2001), a

termination case, an issue on appeal asserted an error by the trial court when

it refused to schedule an additional hearing to allow the child to testify. The

B.L.L. opinion discussed the differences between custody, adoption and

termination cases, summarizing its conclusions as follows:

      [I]n custody proceedings there is no mandatory provision for
      providing counsel for the child, whereas in termination and
      adoption proceedings, the child must be represented by counsel.
      The burden of proof in custody and adoption cases is competent
      evidence, or preponderance of evidence to support the Order or
      Decree.      The proof required in involuntary termination
      proceedings is clear and convincing evidence. In custody and
      adoption hearings, the testimony of the child, if relevant, is
      required to be placed on the record subject to interrogation by
      counsel under the supervision of the court. Finally, in involuntary
      termination proceedings, the testimony of the child is not a
      requisite part of the inquiry, which focuses entirely on the
      parenting capacity of the parent. No statute or case law exists
      which requires or permits the child’s testimony to be an element
      of that review.

Id. at 1016.

      We also note that in In re T.S., 192 A.3d 1080 (Pa. 2018), our Supreme

Court, discussing a situation where a child is too young to verbalize his or her

preferred outcome, relied on Section 6311 of the Juvenile Act, 42 Pa.C.S. §

6311(a), which concerns the appointment of a guardian ad litem to represent

the legal and best interests of a child.   The T.S. court noted that Section

6311(b)(9) provided that the guardian ad litem must “advise the court of the

child’s wishes to the extent that they can be ascertained and present to the

court whatever evidence exists to support the child’s wishes. 42 Pa.C.S. §


                                     -8-
J-S84001-18


6311(b)(9).” Id. at 1089. Although the situation in the instant case concerns

two of three Children, who are able to verbalize their wishes, the T.S. case

provides guidance and persuades us, in addition to all of the above, that the

trial court did not err in allowing Children’s legal-interests counsel to provide

the court with information as to Children’s position on the question of parental

termination. The trial court did not err in concluding that Father’s first two

issues do not provide him with relief.4

       Next, we address Father’s third issue and begin by setting forth the

applicable standard of review:

             When reviewing an appeal from a decree terminating
       parental rights, we are limited to determining whether the
       decision of the trial court is supported by competent evidence.
       Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court’s decision, the decree must
       stand. Where a trial court has granted a petition to involuntarily
       terminate parental rights, this Court must accord the hearing
       judge’s decision the same deference that we would give to a jury
       verdict. We must employ a broad, comprehensive review of the
       record in order to determine whether the trial court’s decision is
       supported by competent evidence.




____________________________________________


4 We note that Father relies on In re Adoption of M.D.Q., 192 A.3d 1201
(Pa. Super. 2018), suggesting that it is factually similar to the instant case
because the children were of a similar age to the two older children here. In
M.D.Q., the children’s father and stepmother petitioned to have the parental
rights of the children’s mother terminated. This Court’s reason for vacating
and remanding the M.D.Q. case rested on the failure of the appointed
attorney, representing the children’s legal interests, to make clear on the
record the children’s preferred outcome. Rather, the attorney’s statements
appeared to focus on what she believed to be best for the children. That is
not the circumstances in the case presently before this Court.

                                           -9-
J-S84001-18


In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


                                     - 10 -
J-S84001-18


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the trial court terminated Father’s parental rights pursuant

to Section 2511(a)(2), (5), (8) and (b). We need only agree with the trial

court as to any one subsection of Section 2511(a), as well as Section 2511(b),

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   Here, we analyze the court’s decision to terminate under Sections

2511(a)(2) and (b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:


                                     - 11 -
J-S84001-18



                                   ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot



                                   - 12 -
J-S84001-18


be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Initially, Father acknowledges that he has not met the criteria to have

Children returned to his care, mainly because he did not have adequate

housing and was not employed.        However, he contends that he has made

substantial progress and that “the Agency has failed to establish that the

placement of [] [C]hildren was irredeemable and therefore … he should be

afforded additional time to seek return of his [C]hildren to his care.” Father’s

brief at 39.

      With regard to Section 2511(a)(2), the trial court provided an extensive

review of the testimony provided by Victoria Kane, a social worker with the

Agency. See TCO at 10-15. One of the items the court noted was that Father

was inconsistent in his visitation with Children. However, in summarizing its

conclusion, the court stated that,

      [b]ased on the evidence and testimony provided, and in
      conformity with the pertinent statutory and decisional law, we
      found that Father has failed to remedy his parental incapacities
      for a substantial time period. These incapacity factors include
      housing, employment, and drug and mental health issues. It
      appears, clearly and convincingly, that the causes of Father’s
      ongoing parental incapacities will not be remedied.

TCO at 15.




                                     - 13 -
J-S84001-18


      Having reviewed the record, we conclude that it supports the findings of

the trial court that Father has not provided Children with the essential parental

care, control and subsistence necessary for their mental and physical well-

being, and that Father is unable to remedy the causes of his parental

incapacity, neglect or refusal any time in the foreseeable future. Thus, we

agree with the trial court that Father is not entitled to any relief.

      Next, we consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed the required analysis under Section 2511(b) previously in this

opinion.   See In re Adoption of J.M., 991 A.2d at 324.           The trial court

provided the following discussion in response to Father’s contention that the

record does not support the criteria under Section 2511(b):

             [] Children[] have resided with their present foster parents
      since November 17, 2017, having begun respite care at the foster
      home on the weekends for the month prior to their transition to
      this foster family. The foster parents were and are comfortable
      with fostering all three Children, and understand [] Children’s
      respective behavioral issues. The foster parents have biological
      twin boys the same age as the oldest child, N.M.Z.

             Ms. Kane testified that the foster home has been a good fit
      for [] Children. The “whole family is very supportive of them.”
      She testified further:

            [T]he Children are very hyperactive and need
            constant redirection in their behaviors. [The foster
            parents] have very calm demeanors. They don’t get
            worked up…[a] lot of the behaviors are attention
            seeking…so they’re not feeding into the behaviors to
            make them worse. And they seem committed to help
            these kids really stabilize their behaviors.


                                      - 14 -
J-S84001-18


           They…are eager to welcome the Children into their
           family…and want to have them long term.

     (N.T. 1/30/2018, p. 84).

           We heard testimony from Ms. Kane about the foster parents
     being affectionate toward [] Children, and [] Children
     reciprocating that affection. The foster parents’ biological children
     receive speech services, just as N.M.Z and C.J.Z. do. The twins
     and N.M.Z. are in the same classroom at school, and have
     exhibited an appropriate bond with each other. The twins have
     been a positive influence on N.M.Z. Finally, Ms. Kane testified that
     the youngest Child, B.J.Z., was essentially non-verbal when he
     came into care. The foster parents have been very supportive and
     helpful in that regard. B.J.Z. has become very vocal and now
     speaks in full sentences. We heard uncontroverted evidence of a
     strong bond between the foster family and these three Children.
     The foster parents have expressed an interest in adopting B.J.Z.,
     C.J.Z. and N.M.Z.

           When considering what situation would best serve a child’s
     needs and welfare, the trial court must examine the status of the
     natural parental bond and whether terminating the natural
     parent’s rights would destroy something in existence that is
     necessary and beneficial to the child.

           When conducting a bonding analysis, the court is not
           required to use expert testimony. Social workers and
           caseworkers can offer evaluations as well...[.]
           Additionally, Section 2511(b) does not require a
           formal bonding       evaluation...[.]        “Above all
           else...adequate consideration must be given to the
           needs and welfare of the child.” ... A parent’s own
           feelings of love and affection for a child, alone, do not
           prevent termination of parental rights...[.]

           Before granting a petition to terminate parental rights,
           it is imperative that a trial court carefully consider the
           intangible dimension of the needs and welfare of a
           child—the love, comfort, security, and closeness—
           entailed in a parent-child relationship, as well as the
           tangible dimension. Continuity of relationships is also
           important to a child, for whom severance of close
           parental ties is usually extremely painful. The trial

                                    - 15 -
J-S84001-18


           court, in considering what situation would best serve
           the child’s needs and welfare, must examine the
           status of the natural parental bond to consider
           whether terminating the natural parents’ rights would
           destroy something in existence that is necessary and
           beneficial.

     In re Z.P., 994 A.2d 1108, 1121 [(Pa. Super. 2010)] (internal
     citations omitted).

           We found termination was warranted here, a result
     advanced not only by the Agency, but by the court-appointed
     best[-]interests counsel for [] Children and by separate court-
     appointed legal[-]interests counsel for [] Children. The record
     contains clear and convincing evidence that Father has not made
     reasonable or consistent strides toward adequately being able to
     parent the Children. The evidence suggests that Father, while
     hopefully continuing his sobriety achieved at Guadenzia, has
     never valued obtaining an AA sponsor, has been unwilling to
     pursue mental health treatment, and has perpetuated his long
     history of failing to establish adequate employment or housing.
     Indeed, the evidence presented, including by Father, lacked any
     indication of reasonably reliable future plans by Father to provide
     adequate housing and support for himself and [] Children.

            Importantly for the [c]ourt’s best interests analysis, the
     record is devoid of evidence of a necessary and beneficial
     relationship between Father and [] Children, the existence of
     which, should Father’s rights be terminated, would result in a
     negative effect on [] Children. In sum, the record contains clear
     and convincing evidence that Father has been, and continues to
     be, incapable of adequately parenting B.J.Z., C.J.Z., and N.M.Z.

            “[T]he court cannot and will not subordinate indefinitely a
     child’s need for permanence and stability to a parent’s claims of
     progress and hope for the future.” Id. See M.E.P., 825 A.2d at
     1276 (“A child’s life simply cannot be put on hold in the hope that
     the parent will summon the ability to handle the responsibilities of
     parenting.”) (citations omitted). Here, Father has repeatedly
     failed to remedy his parental incapacities and when these
     considerations are balanced against [] Children’s needs for
     permanence and stability, this [c]ourt concluded that it was in the
     best interests of B.J.Z., C.J.Z. and N.M.Z. to grant the Agency’s
     Petition to Terminate Father’s Parental Rights.

                                    - 16 -
J-S84001-18



TCO at 18-20 (some citation to the record omitted). Again, we have reviewed

the record and conclude that the court’s findings and conclusions are

supported by the evidence of record before the trial court. It is evident that

Father is primarily seeking to have this Court reweigh the evidence in a light

more favorable to him.     However, it is beyond our purview to disturb the

credibility determinations of the trial court when the testimony relied upon is

supported in the record. The trial court was free to conclude that Father was

unlikely to remedy his problems in the near future; thus, the permanency

needs of Children dictate the results here. Father is not entitled to relief.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/19




                                     - 17 -